 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00102-CKD
12                                 Plaintiff,
                                                          [PROPOSED] FINDINGS AND ORDER
13                           v.                           EXTENDING TIME FOR PRELIMINARY
                                                          HEARING PURSUANT TO RULE 5.1(d) AND
14   ARMANDO CHRISTOPHER TABAREZ,                         EXCLUDING TIME
15                                Defendants.             DATE: August 29, 2019
                                                          TIME: 2:00 p.m.
16                                                        COURT: Hon. Deborah Barnes
17

18
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on August 22, 2019.
20
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the interests of the public and the defendant in a
25
     speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not
26
     adversely affect the public interest in the prompt disposition of criminal cases.
27
            THEREFORE, FOR GOOD CAUSE SHOWN:
28

      [PROPOSED] FINDINGS AND ORDER                        1
 1         1.      The date of the preliminary hearing is extended to September 26, 2019, at 2:00 p.m.

 2         2.      The time between August 29, 2019, and September 26, 2019, shall be excluded from

 3 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4         3.      Defendant shall appear at that date and time before the Magistrate Judge on duty.

 5         IT IS SO ORDERED.

 6 DATED: August 22, 2019.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
